                                   Case 2:19-cv-01606-PSG-DFM Document 115 Filed 04/27/20 Page 1 of 33 Page ID #:2176



                                           1   Roman M. Silberfeld, SBN 62783       Christopher A. Seidl (pro hac vice)
                                           2   RSilberfeld@RobinsKaplan.com         CSeidl@RobinsKaplan.com
                                               Daniel L. Allender, SBN 264651       Aaron R. Fahrenkrog (pro hac vice)
                                           3   DAllender@RobinsKaplan.com           AFahrenkrog@RobinsKaplan.com
                                           4   ROBINS KAPLAN LLP                    Bryan J. Mechell (pro hac vice)
                                               2049 Century Park East, Suite 3400   BMechell@RobinsKaplan.com
                                           5   Los Angeles, CA 90067                Emily J. Tremblay (pro hac vice)
                                           6   Telephone: (310) 552-0130            ETremblay@RobinsKaplan.com
                                               Facsimile: (310) 229-5800            ROBINS KAPLAN LLP
                                           7                                        800 LaSalle Avenue, Suite 2800
                                           8                                        Minneapolis, MN 55402
                                               Attorneys for Plaintiff              Telephone: (612) 349-8500
                                           9   DivX, LLC                            Facsimile: (612) 339-4181
                                          10
                                                                       UNITED STATES DISTRICT COURT
R OBINS K APLAN LLP




                                          11
            A TTORNEYS A T L AW




                                                                   CENTRAL DISTRICT OF CALIFORNIA
                                          12
                          L OS A NGELES




                                          13    DIVX, LLC, a Delaware limited        Case No. 2:19-cv-1606 (PSG)(DFMx)
                                                liability company,
                                          14                                         PLAINTIFF DIVX, LLC’S
                                                          Plaintiff,                 RESPONSE IN OPPOSITION TO
                                          15
                                                                                     MOTION TO STAY
                                          16         v.
                                          17    HULU, LLC, a Delaware limited        Date: May 18, 2020
                                                liability company,                   Time: 1:30 p.m.
                                          18
                                                                                     Judge: Hon. Philip S. Gutierrez
                                          19              Defendant.                 Room: 6A
                                          20                                         Complaint filed March 5, 2019
                                                HULU, LLC, a Delaware limited        First Amended filed August 21, 2019
                                          21    liability company,
                                          22
                                                          Counterclaimant,
                                          23
                                                     v.
                                          24
                                          25    DIVX, LLC, a Delaware limited
                                                liability company,
                                          26
                                                          Counterclaim-Defendant.
                                          27
                                          28                                                 Case No. 2:19-cv-1606 (PSG)(DFMx)
                                                                                      DIVX’S RESPONSE TO MOTION TO STAY
                                   Case 2:19-cv-01606-PSG-DFM Document 115 Filed 04/27/20 Page 2 of 33 Page ID #:2177



                                           1                                             TABLE OF CONTENTS
                                           2
                                           3   I.     INTRODUCTION .............................................................................................. 1

                                           4   II.    FACTUAL BACKGROUND ............................................................................ 3

                                           5   III. LEGAL STANDARDS ...................................................................................... 7

                                           6          A.     Whether to Impose a Stay Depends on Efficiency and Fairness to
                                                             Both Parties. ............................................................................................... 7
                                           7
                                                      B.     Neither Case Law Nor Statutes Support a “Liberal Policy” in Favor
                                           8                 of Stays Pending IPR. ................................................................................ 9
                                           9          C.     Legislative History for the AIA Indicates that Congress Intended
                                          10                 IPR as an Alternative to Invalidity Declaratory Judgment Claims,
                                                             Not a Substitute for or Precursor to Infringement Claims. ...................... 10
R OBINS K APLAN LLP




                                          11
                                               IV. ARGUMENT ................................................................................................... 11
            A TTORNEYS A T L AW




                                          12
                          L OS A NGELES




                                                      A.     Efficiency Does Not Weigh in Favor of a Stay. ...................................... 12
                                          13
                                                             1.      The Parties Can Best Serve the Court and Promote Judicial
                                          14                         Economy by Advancing the Case on the Established
                                          15                         Schedule. .......................................................................................... 12

                                          16                 2.      Hulu Has Offered Only Speculation that the PTAB Will
                                                                     Cancel Any DivX Claim. ................................................................. 15
                                          17
                                                             3.      The Potential for Estoppel Does Not Justify a Stay. ....................... 17
                                          18
                                                      B.     Potential Damage and Unfairness to DivX Weigh Against a Stay. ......... 18
                                          19
                                                             1.      Delaying DivX’s Infringement Case May Cause Damage to
                                          20                         DivX’s Licensing Business.............................................................. 19
                                          21                 2.      This Court Is the Better Venue for Fulsome Discovery
                                          22                         Relating to Non-Obviousness. ......................................................... 20

                                          23                 3.      Hulu Will Not Suffer Any Hardship from Proceeding with
                                                                     Litigation and IPR in Parallel. ......................................................... 22
                                          24
                                               V.     THE TOTALITY OF THE CIRCUMSTANCES WEIGHS AGAINST
                                          25          A STAY. ........................................................................................................... 23
                                          26
                                          27
                                          28
                                                                                                            i          Case No. 2:19-cv-1606 (PSG)(DFMx)
                                                                                                                DIVX’S RESPONSE TO MOTION TO STAY
                                   Case 2:19-cv-01606-PSG-DFM Document 115 Filed 04/27/20 Page 3 of 33 Page ID #:2178



                                           1                                           TABLE OF AUTHORITIES
                                           2                                                                                                                      Page(s)
                                           3
                                               Cases
                                           4
                                               Amstar Corp. v. Envirotech Corp.,
                                           5     823 F.2d 1538 (Fed. Cir. 1987) .............................................................................. 8
                                           6   Apple Inc. v. Fintiv, Inc.,
                                                 IPR2020-00019, Paper 11 (PTAB Mar. 20, 2020) ............................................... 10
                                           7
                                               ASCII Corp. v. STD Entertainment USA, Inc.,
                                           8
                                                 844 F. Supp. 1378 (N.D. Cal. 1994) ................................................................. 9, 10
                                           9
                                               Asetek Holdings, Inc. v. Cooler Master Co.,
                                          10     No. 13-CV-00457, 2014 WL 1350813 (N.D. Cal. Apr. 3, 2014) ........................ 12
R OBINS K APLAN LLP




                                          11   Carl Zeiss A.G. v. Nikon Corp.,
            A TTORNEYS A T L AW




                                                 No. 2:17-cv-07083, 2018 WL 5081479 (C.D. Cal. Oct. 16, 2018 ....................... 13
                                          12
                          L OS A NGELES




                                               Chrimar Sys., Inc. v. Adtran, Inc.,
                                          13
                                                 No. 6:15-CV-618, 2016 WL 9225575 (E.D. Tex. Dec. 9, 2016) ......................... 12
                                          14
                                               Corel Software, LLC v. Microsoft Corp.,
                                          15     No. 2:15-CV-00528, 2018 WL 5792323 (D. Utah Nov. 5, 2018) ....................... 17
                                          16   Dependable Highway Express, Inc. v. Navigators Ins. Co.,
                                                 498 F.3d 1059 (9th Cir. 2007) .............................................................. 8, 18, 22, 23
                                          17
                                          18   DMF, Inc. v. AMP Plus, Inc.,
                                                No. 2:18-cv-07090, 2019 U.S. Dist. LEXIS 118464 (C.D. Cal. July 12,
                                          19    2019) ..................................................................................................................... 15
                                          20   Drink Tanks Corp. v. GrowlerWerks, Inc.,
                                          21     No. 3:16-CV-410, 2016 WL 3844209 (D. Or. July 15, 2016) ............................. 15

                                          22   Ethicon, Inc. v. Quigg,
                                                 849 F.2d 1422 (Fed. Cir. 1988) .............................................................................. 7
                                          23
                                               Finjan, Inc. v. Check Point Software Techs., Inc.,
                                          24     No. 18-cv-02621, 2019 WL 955000 (N.D. Cal. Feb. 27, 2019) .......................... 13
                                          25   Fresenius USA, Inc. v. Baxter Int’l, Inc.,
                                          26     721 F.3d 1330 (Fed. Cir. 2013) ............................................................................ 13

                                          27   Garmin Int’l, Inc. v. Cuozzo Speed Techs. LLC,
                                                 IPR2012-00001, Paper No. 26 (PTAB Mar. 5, 2013) .......................................... 21
                                          28
                                                                                                             ii          Case No. 2:19-cv-1606 (PSG)(DFMx)
                                                                                                                  DIVX’S RESPONSE TO MOTION TO STAY
                                   Case 2:19-cv-01606-PSG-DFM Document 115 Filed 04/27/20 Page 4 of 33 Page ID #:2179



                                           1   Hologram USA, Inc. v. Ventana, 3D, LLC,
                                           2     No. 14-cv-09489, 2015 WL 12791513 (C.D. Cal. Dec. 7, 2015) ........................ 12

                                           3   Huawei Techs., Co. v. Samsung Elecs. Co, Ltd.,
                                                 340 F. Supp. 3d 934, 945 (N.D. Cal. 2018) .......................................................... 13
                                           4
                                               In re Medical Components,
                                           5      535 Fed. Appx. 916 (Fed. Cir. 2013)...................................................................... 8
                                           6   Invensys Sys., Inc. v. Emerson Elec. Co.,
                                           7     No. 6:12-CV-00799, 2014 WL 4477393 (E.D. Tex. July 25, 2014).................... 19

                                           8   Kahn v. General Motors Corp.,
                                                 889 F.2d 1078 (Fed. Cir. 1989) .......................................................................... 8, 9
                                           9
                                               Kerotest Mfg. Co. v. C-O-Two Fire Equip. Co.,
                                          10     342 U.S. 180 (1952).......................................................................................... 9, 10
R OBINS K APLAN LLP




                                          11   Landis v. North American Co.,
            A TTORNEYS A T L AW




                                          12     299 U.S. 248 (1936)....................................................................................... passim
                          L OS A NGELES




                                          13   Leyva v. Certified Grocers of Cal., Ltd.,
                                                 593 F.2d 857 (9th Cir. 1979) ...................................................................... 8, 18, 23
                                          14
                                               Lockyer v. Mirant Corp.,
                                          15     398 F.3d 1098 (9th Cir. 2005) .......................................................................... 8, 23
                                          16   Network-1 Sec. Sols., Inc. v. Alcatel-Lucent USA Inc.,
                                          17     No. 6:11CV492, 2015 WL 11439060 (E.D. Tex. Jan. 5, 2015) ........................... 19
                                          18   NHK Spring Co., Ltd. v. Intri-Plex Techs., Inc.,
                                                IPR2018-00752, Paper 8 (PTAB Sept. 12, 2018) .................................................. 9
                                          19
                                               Polaris Innovations Ltd. v. Kingston Tech. Co., Inc.,
                                          20     No. SA16-cv-00300, 2016 WL 7496740 (C.D. Cal. Nov. 17, 2016)................... 15
                                          21   Slip Track Sys., Inc. v. Metal Lite, Inc.,
                                          22      159 F.3d 1337 (Fed. Cir. 1998) ............................................................................ 21
                                          23   Taylor Made Golf Co., Inc. v. Parsons Xtreme Golf, LLC,
                                                 IPR2018-00675, Paper No. 35 (PTAB Dec. 20, 2018) ........................................ 22
                                          24
                                               ThinkOptics, Inc. v. Nintendo of Am., Inc.,
                                          25     No. 6:11-CV-455, 2014 WL 4477400 (E.D. Tex. Feb. 27, 2014) ....................... 19
                                          26   Universal Elecs., Inc. v. Universal Remote Control, Inc.,
                                          27     943 F. Supp. 2d 1028 (C.D. Cal. 2013) ...................................................... 7, 11, 12
                                          28
                                                                                                       iii          Case No. 2:19-cv-1606 (PSG)(DFMx)
                                                                                                             DIVX’S RESPONSE TO MOTION TO STAY
                                   Case 2:19-cv-01606-PSG-DFM Document 115 Filed 04/27/20 Page 5 of 33 Page ID #:2180



                                           1   Verinata Health, Inc. v. Ariosa Diagnostics, Inc.,
                                           2     No. C 12–05501, 2014 WL 121640 (N.D. Cal. Jan. 13, 2014) ............................ 10

                                           3   WBIP, LLC v. Kohler Co.,
                                                829 F.3d 1317 (Fed. Cir. 2016) ............................................................................ 21
                                           4
                                           5
                                               Statutes
                                           6
                                               35 U.S.C. § 314(b) ...................................................................................................... 4
                                           7
                                               35 U.S.C. § 315(a)(1) ............................................................................................... 11
                                           8
                                               35 U.S.C. § 315(a)(2) ............................................................................................... 11
                                           9
                                               35 U.S.C. § 315(b) ...................................................................................................... 4
                                          10
                                               35 U.S.C. § 316(a)(11) ............................................................................................... 3
R OBINS K APLAN LLP




                                          11
            A TTORNEYS A T L AW




                                          12
                          L OS A NGELES




                                          13   Rules
                                          14   37 C.F.R. § 42.107(b) ................................................................................................. 4
                                          15   37 C.F.R. § 42.51(b)(1) ............................................................................................ 21
                                          16   37 C.F.R. § 42.51(b)(2) ............................................................................................ 21
                                          17
                                          18   Other Authorities
                                          19   H.R. Rep. No. 112–98, pt. 1,
                                          20     as reprinted in 2011 U.S.C.C.A.N. 67 ............................................................ 10, 11

                                          21
                                          22
                                          23
                                          24
                                          25
                                          26
                                          27
                                          28
                                                                                                          iv          Case No. 2:19-cv-1606 (PSG)(DFMx)
                                                                                                               DIVX’S RESPONSE TO MOTION TO STAY
                                   Case 2:19-cv-01606-PSG-DFM Document 115 Filed 04/27/20 Page 6 of 33 Page ID #:2181



                                           1                                ABBREVIATIONS
                                           2
                                           3
                                                                                           Abbreviation
                                           4
                                           5   U.S. Patent No. 7,295,673 (Dkt. 59-1)       ’673 patent or ’673

                                           6   U.S. Patent No. 8,139,651 (Dkt. 59-2)       ’651 patent or ’651
                                           7   U.S. Patent No. 8,472,792 (Dkt. 59-3)       ’792 patent or ’792
                                           8
                                               U.S. Patent No. 9,270,720 (Dkt. 59-4)       ’720 patent or ’720
                                           9
                                          10   U.S. Patent No. 9,998,515 (Dkt. 59-5)       ’515 patent or ’515
R OBINS K APLAN LLP




                                          11   U.S. Patent No. 10,212,486 (Dkt. 59-6) ’486 patent or ’486
            A TTORNEYS A T L AW




                                          12   U.S. Patent No. 10,225,588 (Dkt. 59-7) ’588 patent or ’588
                          L OS A NGELES




                                          13
                                               Declaration of Aaron R. Fahrenkrog in       Fahrenkrog Decl.
                                          14   Support of DivX’s Opposition to
                                          15   Hulu’s Motion to Stay
                                          16   Declaration of Noel K. Egnatios in          Egnatios Decl.
                                          17   Support of DivX’s Opposition to
                                               Hulu’s Motion to Stay
                                          18
                                          19
                                          20
                                          21
                                          22
                                          23
                                          24
                                          25
                                          26
                                          27
                                          28
                                                                                       v           Case No. 2:19-cv-1606 (PSG)(DFMx)
                                                                                            DIVX’S RESPONSE TO MOTION TO STAY
                                   Case 2:19-cv-01606-PSG-DFM Document 115 Filed 04/27/20 Page 7 of 33 Page ID #:2182



                                           1   I.   INTRODUCTION
                                           2        Hulu has not provided the Court with any legitimate reason to stall this case.
                                           3   There are many reasons to proceed. First, timing weighs against a stay. The PTAB
                                           4   has not instituted five of Hulu’s six petitions, and the remaining petitions will not
                                           5   receive an institution decision until this fall. By then, this case will be significantly
                                           6   narrowed and advancing toward trial. And trial will conclude before nearly all of
                                           7   any proceedings instituted by the PTAB.
                                           8        The limited scope of Hulu’s IPR petitions and doubtful potential for any
                                           9   simplification weigh against a stay. Hulu’s IPR petitions do not challenge 8 of the
                                          10   30 claims that DivX has selected to streamline the case. These 8 claims are from 4
R OBINS K APLAN LLP




                                          11   different patents, and one of those patents is not challenged at all. PTAB statistics
            A TTORNEYS A T L AW




                                          12   indicate that Hulu has only a 12.06% chance that the PTAB will institute all five
                          L OS A NGELES




                                          13   remaining petitions, and most of DivX’s patents likely will have claims intact after
                                          14   any instituted IPR concludes. But even if the PTAB institutes IPR for all challenged
                                          15   patents and cancels all challenged claims, the parties still must return to this Court
                                          16   to litigate four of DivX’s seven asserted patents. The doubtful and necessarily
                                          17   limited potential for simplification shows that this Court is the more appropriate
                                          18   forum to timely and efficiently resolve all issues in dispute.
                                          19        Indeed, the Court and the parties have already adopted a number of definite
                                          20   procedures to streamline the case and conserve resources. A stay would derail these
                                          21   efforts and reduce efficiency. For example, DivX has already narrowed the asserted
                                          22   patent claims from 75 to 30, with no more than 5 per patent. The parties will narrow
                                          23   and prioritize the fundamental claim construction disputes by early June. All of this
                                          24   will happen well before the PTAB even decides whether to institute IPR on most of
                                          25   Hulu’s petitions. The stage of the case weighs against a stay.
                                          26        Staying this case in favor of IPR also presents a real possibility that DivX will
                                          27   suffer damage. DivX is a technology licensing business, licensing source code,
                                          28   software, and other technology deliverables to its customers. Delayed resolution of
                                                                                           1          Case No. 2:19-cv-1606 (PSG)(DFMx)
                                                                                               DIVX’S RESPONSE TO MOTION TO STAY
                                   Case 2:19-cv-01606-PSG-DFM Document 115 Filed 04/27/20 Page 8 of 33 Page ID #:2183



                                           1   this dispute affects discussions with other existing licensees and potential licensees.
                                           2   Several long-standing DivX technology licensees have not renewed their licenses as
                                           3   they have in the past, and delaying this litigation may incentivize DivX’s former
                                           4   licensees to hold out and harm DivX’s ongoing business.
                                           5        Further, only this Court can provide a full and fair resolution of Hulu’s
                                           6   contentions that DivX’s inventions are obvious. DivX will show otherwise by
                                           7   presenting objective indicia of non-obviousness. But the PTAB allows limited, if
                                           8   any, discovery into objective indicia—far less than this Court. Only here can DivX
                                           9   obtain complete discovery showing why Hulu adopted DivX’s patented
                                          10   technologies and leveraged those technologies for its success, providing persuasive
R OBINS K APLAN LLP




                                          11   indicia that DivX’s inventions are not obvious. Thus, a stay will force resolution of
            A TTORNEYS A T L AW




                                          12   obviousness in the forum less equipped to assess this critical issue fully. These
                          L OS A NGELES




                                          13   prejudices weigh against a stay.
                                          14        Finally, the mere filing of IPR petitions does not justify a stay. In establishing
                                          15   IPR, Congress did not provide for an automatic stay of litigation merely because an
                                          16   accused infringer files a petition—the sole basis for Hulu’s motion to stay. Hulu
                                          17   cannot offer more—it filed four of its six IPR petitions within two weeks of its one-
                                          18   year statutory deadline, after lengthy Rule 12 proceedings, and without telling DivX
                                          19   or the Court that IPR would affect the schedule during months of negotiations with
                                          20   DivX and submissions to the Court establishing a trial date.
                                          21        Under the Court’s schedule, the parties will resolve all disputes far earlier than
                                          22   the PTAB could resolve only part of this case. Hulu’s best outcome at the PTAB
                                          23   still means that the parties must come back to this Court to complete the work they
                                          24   have begun, but 18 months behind schedule. The parties can best serve the Court
                                          25   and conserve resources by sticking to the schedule, continuing to simplify and
                                          26   resolve disputes, and trying this case as soon as possible. Balancing the speculative
                                          27   justifications offered by Hulu against the guaranteed disruption of the Court’s
                                          28   efficient schedule and likely prejudice to DivX, a stay should be denied.
                                                                                          2          Case No. 2:19-cv-1606 (PSG)(DFMx)
                                                                                              DIVX’S RESPONSE TO MOTION TO STAY
                                   Case 2:19-cv-01606-PSG-DFM Document 115 Filed 04/27/20 Page 9 of 33 Page ID #:2184



                                           1   II.    FACTUAL BACKGROUND
                                           2          Two facts are particularly relevant to resolving Hulu’s motion to stay. First,
                                           3   Hulu’s invalidity challenges to DivX’s patents will resolve in this case, under the
                                           4   established schedule, well before they resolve in IPR. For any petitions it institutes,
                                           5   the PTAB has one year from the institution date to complete the IPR proceeding. 35
                                           6   U.S.C. § 316(a)(11). The PTAB will not issue a final written decision for five of
                                           7   Hulu’s six petitions until fall 2021, well after the Court’s trial date of April 27,
                                           8   2021—one year from the date of this filing. Dkt. 87 at 5.
                                           9          Second, Hulu’s invalidity challenges to DivX’s patents will never completely
                                          10   resolve in IPR. On April 16, 2020, pursuant to the Court’s case management order,
R OBINS K APLAN LLP




                                          11   id. at 2, DivX streamlined this case by selecting 30 claims for assertion from the 75
            A TTORNEYS A T L AW




                                          12   claims that it charted in its infringement contentions. Fahrenkrog Decl. ¶ 14. Hulu’s
                          L OS A NGELES




                                          13   IPR petitions do not challenge selected claims from four of DivX’s seven asserted
                                          14   patents, leaving the following claims for claim construction and trial regardless of
                                          15   the IPR outcomes:
                                          16
                                                   Patent    Selected Claims in IPR               Selected Claims Not in IPR
                                          17
                                                   ’673                                           29
                                          18
                                                   ’651      1, 2, 17, 18, 19
                                          19
                                                   ’792      1, 9, 15, 22                         16
                                          20
                                                   ’720      1, 2, 4, 5
                                          21
                                                   ’515      1, 8, 13, 16                         18
                                          22
                                                   ’486                                           1, 4, 8, 15, 21
                                          23
                                                   ’588      1, 13, 16, 18, 20
                                          24
                                               Id. ¶ 15. 1
                                          25
                                          26
                                               1
                                          27    Hulu appears to have filed a corrected brief in support of its motion to stay,
                                               Dkt. 113, to correct its previous representation that all but one of its IPR petitions
                                          28
                                                                                           3          Case No. 2:19-cv-1606 (PSG)(DFMx)
                                                                                               DIVX’S RESPONSE TO MOTION TO STAY
                                          Case 2:19-cv-01606-PSG-DFM Document 115 Filed 04/27/20 Page 10 of 33 Page ID
                                                                           #:2185


                                            1        DivX filed its complaint against Hulu on March 5, 2019, asserting that Hulu’s
                                            2   video streaming service infringes seven DivX patents. Dkt. 1. DivX served Hulu
                                            3   with the complaint on March 11, 2019. Dkt. 23. Hulu waited nearly 12 months to
                                            4   file most of its IPRs and filed its last petitions on March 11, 2020, the day of its
                                            5   one-year statutory deadline. Fahrenkrog Decl. ¶¶ 2-7; 35 U.S.C. § 315(b).
                                            6        Before filing its IPR petitions, Hulu filed two motions to dismiss some of
                                            7   DivX’s asserted patents under 35 U.S.C. § 101. Dkt. 47; Dkt. 60. DivX amended its
                                            8   complaint on August 21, 2019, following the Court’s ruling on the first motion.
                                            9   Dkt. 59. The Court denied Hulu’s second motion on November 4, 2019. Dkt. 73.
                                           10        Hulu filed one IPR petition on October 18, 2019. Fahrenkrog Decl. ¶ 2. It filed
R OBINS K APLAN LLP




                                           11   five more in February and March 2020, challenging in total six of DivX’s seven
            A TTORNEYS A T L AW




                                           12   asserted patents. Id. ¶¶ 3-7. Hulu’s petitions challenge only 55 of DivX’s 75
                          L OS A NGELES




                                           13   initially asserted claims, leaving 20 asserted claims and one entire patent
                                           14   unchallenged. Id. ¶ 15.
                                           15        The PTAB has not instituted five of Hulu’s six IPR petitions. Id. ¶ 8. The
                                           16   PTAB’s deadlines for whether to institute Hulu’s five remaining IPR petitions will
                                           17   fall in late August (one petition), mid-September (two petitions), and October (two
                                           18   petitions). Id.
                                           19        To illustrate this timing: the PTAB issued a notice of filing date on April 8,
                                           20   2020, for Hulu’s last two IPR petitions. Fahrenkrog Decl. ¶¶ 6-7. DivX has three
                                           21   months—until July 8, 2020—to file a preliminary response. 37 C.F.R. § 42.107(b).
                                           22   The PTAB then has three months—until October 8, 2020—to decide whether to
                                           23   institute IPR on those two petitions. 35 U.S.C. § 314(b). Under the Court’s
                                           24   schedule, by October 8, the parties will have completed claim construction,
                                           25   completed fact discovery, met and conferred about representative accused
                                           26
                                                challenges all asserted claims. Its corrected brief appears to acknowledge that the
                                           27   ’515 and ’792 petitions do not challenge all asserted claims, but it still overlooks
                                           28   the fact that its ’673 petition does not challenge DivX’s sole asserted claim.
                                                                                           4          Case No. 2:19-cv-1606 (PSG)(DFMx)
                                                                                               DIVX’S RESPONSE TO MOTION TO STAY
                                          Case 2:19-cv-01606-PSG-DFM Document 115 Filed 04/27/20 Page 11 of 33 Page ID
                                                                           #:2186


                                            1   instrumentalities to streamline trial, and nearly completed opening expert reports
                                            2   (due October 15). Dkt. 87 at 2-4.
                                            3        The parties began their Rule 26(f) conference on December 20, 2019.
                                            4   Fahrenkrog Decl. ¶ 10. At that time, Hulu had filed one IPR petition. Id. ¶ 2. During
                                            5   that conference, DivX asked whether Hulu expected to file additional IPR petitions
                                            6   and how Hulu expected IPR to affect the case schedule. Id. ¶ 10. Hulu declined to
                                            7   provide any information. Id. It did not provide any information about IPR, nor raise
                                            8   any request to modify the schedule for IPR, in numerous Rule 26(f) meet-and-
                                            9   confers between December 20, 2019 and January 13, 2020, when the parties filed
                                           10   their joint Rule 26(f) report. Id.; Dkt. 79.
R OBINS K APLAN LLP




                                           11        In that report, the parties jointly proposed a trial date of August 24, 2021.
            A TTORNEYS A T L AW




                                           12   Dkt. 79 at 19. DivX agreed to reduce the number of its asserted claims for claim
                          L OS A NGELES




                                           13   construction and trial, and Hulu agreed to reduce the number of prior art references
                                           14   it would assert. Id. at 16-18. Hulu did not say anything in that joint report about
                                           15   filing petitions for IPR or moving to stay the case. Id.
                                           16        The parties appeared before the Court for the Rule 16 conference on January
                                           17   27, 2020. Dkt. 80. The Court expressed an interest in setting an earlier trial date and
                                           18   gave the parties an opportunity to respond. Fahrenkrog Decl. Ex. 1 at 7:21-9:22.
                                           19   Hulu did not raise any concern about IPR affecting the trial date. Id. The Court also
                                           20   expressed, during the conference, a preference that DivX narrow its asserted claims
                                           21   before claim construction. Id. at 7:11-20. DivX agreed. Id.
                                           22        Following the Rule 16 conference, the Court issued an order on January 29,
                                           23   2020, setting trial for April 27, 2021, and a claim construction hearing for August
                                           24   31, 2020. Dkt. 82. The Court established a schedule of claim construction filings
                                           25   and briefing from June-August, 2020. Id. The Court ordered the parties to file an
                                           26   updated scheduling proposal for all other pretrial dates to accommodate the Court’s
                                           27   claim construction and trial dates. Id.
                                           28        When the Court set the trial date, Hulu had filed only one IPR petition.
                                                                                               5          Case No. 2:19-cv-1606 (PSG)(DFMx)
                                                                                                   DIVX’S RESPONSE TO MOTION TO STAY
                                          Case 2:19-cv-01606-PSG-DFM Document 115 Filed 04/27/20 Page 12 of 33 Page ID
                                                                           #:2187


                                            1   Fahrenkrog Decl. ¶ 2. Between then and the time the parties submitted their
                                            2   updated scheduling proposal on February 18, Dkt. 83, Hulu had filed one more IPR
                                            3   petition. Id. ¶ 3. Again, Hulu did not raise any scheduling concern about IPR during
                                            4   the parties’ ongoing meet-and-confer process or in the parties’ updated joint
                                            5   submission to the Court. Id. ¶ 11. Within just 24 days after the parties submitted
                                            6   their joint schedule, Hulu filed four more IPR petitions and moved to stay the case.
                                            7   Dkt. 100-2; see also Dkt. 113.
                                            8        DivX and Hulu both served discovery on December 20, 2019, following the
                                            9   Rule 26(f) meet-and-confer, including requests for production and interrogatories.
                                           10   Fahrenkrog Decl. ¶ 12. DivX requested comprehensive discovery from Hulu,
R OBINS K APLAN LLP




                                           11   including evidence relating to Hulu’s adoption of DivX’s patented technologies and
            A TTORNEYS A T L AW




                                           12   commercial success attributable to DivX’s inventions. Id. The parties have served
                          L OS A NGELES




                                           13   objections and responses to this discovery and begun producing documents. Id.
                                           14   Since that time, DivX has inquired multiple times requesting that Hulu produce
                                           15   responsive documents. Id. As of this filing, Hulu has produced only a small number
                                           16   of documents in response to DivX’s requests, despite four months—nearly half the
                                           17   fact discovery period—having passed. Id.
                                           18        On February 6, 2020, DivX served its infringement contentions upon Hulu.
                                           19   Fahrenkrog Decl. ¶ 13. DivX asserted infringement of 75 claims from its seven
                                           20   patents by Hulu’s software and streaming services. Id. DivX supported its
                                           21   assertions with more than 900 pages analyzing publicly available evidence,
                                           22   including reverse engineering of Hulu’s software and services running on many
                                           23   playback devices. Id. DivX also prepared a production of nearly 3,500 documents
                                           24   pursuant to N.D. Cal. Patent L.R. 3-2 to accompany its contentions. Id. DivX
                                           25   informed Hulu that it could serve its production as soon as the Court entered a
                                           26   protective order, which the parties were negotiating. Id.
                                           27        The parties will begin exchanging claim construction disclosures on May 7,
                                           28   2020. Dkt. 87 at 2.
                                                                                          6          Case No. 2:19-cv-1606 (PSG)(DFMx)
                                                                                              DIVX’S RESPONSE TO MOTION TO STAY
                                          Case 2:19-cv-01606-PSG-DFM Document 115 Filed 04/27/20 Page 13 of 33 Page ID
                                                                           #:2188


                                            1   III. LEGAL STANDARDS
                                            2        A.   Whether to Impose a Stay Depends on Efficiency and Fairness to
                                            3             Both Parties.
                                            4        The discretion to stay litigation in favor of another proceeding is within the
                                            5   Court’s inherent authority, as expressed and bounded by the Supreme Court in
                                            6   Landis v. North American Co., 299 U.S. 248, 254-55 (1936); see also Ethicon, Inc.
                                            7   v. Quigg, 849 F.2d 1422, 1426-27 (Fed. Cir. 1988) (relying on Landis for courts’
                                            8   inherent authority to stay proceedings); Universal Elecs., Inc. v. Universal Remote
                                            9   Control, Inc., 943 F. Supp. 2d 1028, 1031 (C.D. Cal. 2013) (relying on Ethicon).
                                           10        When evaluating whether to stay litigation in favor of IPR, courts frequently
R OBINS K APLAN LLP




                                           11   consider “three significant factors . . . : (1) whether discovery is complete and
            A TTORNEYS A T L AW




                                           12   whether a trial date has been set; (2) whether a stay will simplify the issues in
                          L OS A NGELES




                                           13   question and trial of the case; and (3) whether a stay would unduly prejudice or
                                           14   present a clear tactical disadvantage to the nonmoving party.” Universal Elecs., 943
                                           15   F. Supp. 2d at 1030-31. The inquiry extends beyond these three factors, and “the
                                           16   totality of the circumstances governs.” Id. at 1031.
                                           17        These factors all descend from the Supreme Court’s mandate in Landis that
                                           18   the courts “must weigh competing interests and maintain an even balance.” 299
                                           19   U.S. at 254-55. The analysis addresses efficiency: the Supreme Court explained that
                                           20   each court has the discretion “to control the disposition of the causes on its docket
                                           21   with economy of time and effort for itself, for counsel, and for litigants.” Id. at 254.
                                           22   And the analysis addresses fairness: the Supreme Court expressed that “the
                                           23   suppliant for a stay must make out a clear case of hardship or inequity in being
                                           24   required to go forward, if there is even a fair possibility that the stay for which he
                                           25   prays will work damage to some one else.” Id. at 255.
                                           26        The Ninth Circuit has addressed and applied the Landis balancing test by
                                           27   focusing on fairness, explaining that a court may enter a stay where “efficient for its
                                           28   own docket and the fairest course for the parties.” Leyva v. Certified Grocers of
                                                                                           7          Case No. 2:19-cv-1606 (PSG)(DFMx)
                                                                                               DIVX’S RESPONSE TO MOTION TO STAY
                                          Case 2:19-cv-01606-PSG-DFM Document 115 Filed 04/27/20 Page 14 of 33 Page ID
                                                                           #:2189


                                            1   Cal., Ltd., 593 F.2d 857, 863 (9th Cir. 1979). 2 The Ninth Circuit has recognized
                                            2   that Landis sets forth “certain restrictions on what otherwise might be an unfettered
                                            3   exercise of discretion.” Dependable Highway Express, Inc. v. Navigators Ins. Co.,
                                            4   498 F.3d 1059, 1066 (9th Cir. 2007). For example, case management alone does not
                                            5   necessarily justify a stay. Id. (citing Lockyer v. Mirant Corp., 398 F.3d 1098, 1112
                                            6   (9th Cir. 2005)). Further, if “even a fair possibility exists” that a stay “will work
                                            7   damage” to a party, then “the stay may be inappropriate absent a showing by the
                                            8   moving party of ‘hardship or inequity.’” Id. (quoting Landis, 299 U.S. at 255).
                                            9        “[D]amage to some one else” may arise from a variety of circumstances.
                                           10   Dependable, 498 F.3d at 1066. For example, staying litigation in favor of
R OBINS K APLAN LLP




                                           11   arbitration can present “a ‘fair possibility’ that the stay will ‘work damage’” to the
            A TTORNEYS A T L AW




                                           12   claimant. Id. (quoting Landis, 299 U.S. at 255). The plaintiff in Dependable
                          L OS A NGELES




                                           13   brought suit only for past damages arising from past harm relating to breach of an
                                           14   insurance contract, demonstrating that “damage to some one else” does not require
                                           15   ongoing harm, irreparable harm, or a lawsuit between competitors. 498 F.3d at
                                           16   1062, 1066.
                                           17        Further, “being required to defend a suit, without more, does not constitute a
                                           18   ‘clear case of hardship or inequity’ within the meaning of Landis.” Lockyer, 398
                                           19   F.3d at 1112. In sum, whether to enter a stay depends on a balance of efficiency and
                                           20   fairness to all parties, including all “damage” that a stay might inflict. Where the
                                           21   possibility of any such damage exists, then the party requesting a stay must
                                           22   2
                                                  Law of the regional circuit, where the district court resides, applies to procedural
                                           23   issues not unique to patent law. Amstar Corp. v. Envirotech Corp., 823 F.2d 1538,
                                           24   1550 (Fed. Cir. 1987); see also Kahn v. General Motors Corp., 889 F.2d 1078,
                                                1080-81 (Fed. Cir. 1989) (applying Second Circuit law to vacate stay of first-filed
                                           25   infringement action); cf. In re Medical Components, 535 Fed. Appx. 916, 918 (Fed.
                                           26   Cir. 2013) (applying Third Circuit law and finding that lack of hardship did not
                                                justify writ of mandamus to reverse stay, in view of other considerations). The
                                           27   Landis analysis applies to a stay of any matter based on the Court’s inherent
                                           28   authority.
                                                                                           8          Case No. 2:19-cv-1606 (PSG)(DFMx)
                                                                                               DIVX’S RESPONSE TO MOTION TO STAY
                                          Case 2:19-cv-01606-PSG-DFM Document 115 Filed 04/27/20 Page 15 of 33 Page ID
                                                                           #:2190


                                            1   demonstrate hardship—and having to defend the pending suit is not enough.
                                            2        B.    Neither Case Law Nor Statutes Support a “Liberal Policy” in Favor
                                            3              of Stays Pending IPR.
                                            4        Neither Landis nor the patent statutes establish a “liberal policy” favoring
                                            5   staying infringement litigation pending USPTO invalidity proceedings, in particular
                                            6   IPR, as Hulu suggests. Dkt. 113 at 5. The “liberal policy” phrase cited by Hulu
                                            7   arose in a 1994 opinion (nearly 20 years before IPR existed) based only on a survey
                                            8   of “the cases cited by both parties” regarding stays pending reexamination
                                            9   proceedings. ASCII Corp. v. STD Entertainment USA, Inc., 844 F. Supp. 1378,
                                           10   1381 (N.D. Cal. 1994). Notably, the patent owner in ASCII initiated the USPTO
R OBINS K APLAN LLP




                                           11   proceedings itself and requested the stay of its own case—the accused infringer
            A TTORNEYS A T L AW




                                           12   opposed. Id. at 1379-80.
                          L OS A NGELES




                                           13        Indeed, the federal courts have historically applied the opposite policy—the
                                           14   first-filed infringement case typically takes priority over the later-filed, parallel
                                           15   invalidity action. See Kahn, 889 F.2d at 1081 (vacating district court’s order staying
                                           16   first-filed infringement suit in favor of later invalidity declaratory judgment suit).
                                           17   Almost seventy years ago, the Supreme Court ruled that an accused infringer does
                                           18   not have “a paramount right to choose the forum for trying out questions of
                                           19   infringement and validity” by filing an invalidity claim in a different forum after
                                           20   being sued for infringement. Kerotest Mfg. Co. v. C-O-Two Fire Equip. Co., 342
                                           21   U.S. 180, 185-86 (1952) (affirming stay of later-filed invalidity proceeding in favor
                                           22   of proceeding with first-filed infringement action).
                                           23        The PTAB, too, has begun denying IPR institution in some cases where the
                                           24   district court has set a trial date that will resolve the invalidity issues before the
                                           25   PTAB reaches a final written decision in IPR. See NHK Spring Co., Ltd. v. Intri-
                                           26   Plex Techs., Inc., IPR2018-00752, Paper 8, at 19-20 (PTAB Sept. 12, 2018)
                                           27   (precedential) (exercising discretion to deny IPR petition where district court trial
                                           28   was scheduled for six months before an IPR trial would occur); see also Apple Inc.
                                                                                            9          Case No. 2:19-cv-1606 (PSG)(DFMx)
                                                                                                DIVX’S RESPONSE TO MOTION TO STAY
                                          Case 2:19-cv-01606-PSG-DFM Document 115 Filed 04/27/20 Page 16 of 33 Page ID
                                                                           #:2191


                                            1   v. Fintiv, Inc., IPR2020-00019, Paper 11, at 3-4 (PTAB Mar. 20, 2020)
                                            2   (enumerating factors that the PTAB considers in evaluating discretionary IPR
                                            3   denial based on parallel district court proceeding). The PTAB expressly considers
                                            4   the “proximity of the court’s trial date to the Board’s projected statutory deadline
                                            5   for a final written decision” in this analysis, recognizing that the district court may
                                            6   resolve the matter more efficiently. Apple, IPR2020-00019, Paper 11, at 3-4.
                                            7        Landis and Kerotest therefore suggest that courts should hesitate to prioritize
                                            8   later-filed invalidity claims over first-filed infringement claims (aside from
                                            9   exceptions relating to customer suits not at issue here). The ASCII case originating
                                           10   the “liberal policy” proposition does not address unfairness to the patent owner in
R OBINS K APLAN LLP




                                           11   testing the validity of its patents, in a separate forum, over its objection, while
            A TTORNEYS A T L AW




                                           12   delaying its first-filed infringement claim. Landis requires balance among
                          L OS A NGELES




                                           13   efficiency, judicial economy, and fairness to both parties, and it does not
                                           14   accommodate a blanket “liberal policy” of staying federal court proceedings.
                                           15        C.   Legislative History for the AIA Indicates that Congress Intended
                                           16             IPR as an Alternative to Invalidity Declaratory Judgment Claims,
                                           17             Not a Substitute for or Precursor to Infringement Claims.
                                           18        If Congress had intended to create a “liberal policy” of staying infringement
                                           19   claims, it could have provided for a stay pending IPR in the America Invents Act
                                           20   (“AIA”). It did not. Instead, it left stays to the courts’ discretion, governed by
                                           21   Landis. Thus, “[t]here is no per se rule that patent cases should be stayed pending
                                           22   reexaminations, because such a rule would invite parties to unilaterally derail
                                           23   litigation.” Verinata Health, Inc. v. Ariosa Diagnostics, Inc., No. C 12–05501, 2014
                                           24   WL 121640, at *2 (N.D. Cal. Jan. 13, 2014).
                                           25        The AIA’s legislative history indicates that post-grant review, including IPR,
                                           26   provides an alternative to invalidity litigation. H.R. Rep. No. 112–98, pt. 1 at 45-48
                                           27   (2011), as reprinted in 2011 U.S.C.C.A.N. 67, 78 (describing history of
                                           28   reexamination as an “alternative to litigation for evaluating patent validity”
                                                                                           10          Case No. 2:19-cv-1606 (PSG)(DFMx)
                                                                                                DIVX’S RESPONSE TO MOTION TO STAY
                                          Case 2:19-cv-01606-PSG-DFM Document 115 Filed 04/27/20 Page 17 of 33 Page ID
                                                                           #:2192


                                            1   (emphasis added)). It further explains that the AIA’s success as a “quick and cost
                                            2   effective alternative to litigation” would depend on preventing “repeated litigation
                                            3   and administrative attacks on the validity of a patent.” Id. at 48 (emphasis added).
                                            4        The legislative history provides no indication that Congress intended the AIA
                                            5   to replace or establish a condition precedent to infringement claims. To the
                                            6   contrary, it explains explicitly that a post-grant review procedure “is not intended,
                                            7   however, to inhibit patent owners from pursuing the various avenues of
                                            8   enforcement of their rights under a patent.” Id.
                                            9        Accordingly, Congress enacted a provision barring IPR for a party that has
                                           10   initiated invalidity declaratory judgment litigation. 35 U.S.C. § 315(a)(1). And if an
R OBINS K APLAN LLP




                                           11   IPR petitioner initiates declaratory judgment litigation after filing IPR, the AIA
            A TTORNEYS A T L AW




                                           12   automatically stays that litigation unless the patent owner asks to proceed or files
                          L OS A NGELES




                                           13   an infringement claim. 35 U.S.C. § 315(a)(2). The only automatic stay provision
                                           14   applies to a patent challenger filing repeated invalidity challenges, and it gives the
                                           15   patent owner authority over whether to proceed in litigation.
                                           16        The AIA and its legislative history remained silent on stays of infringement
                                           17   claims pending IPR and contain no suggestion that Congress intended the AIA to
                                           18   replace infringement claims. Instead, the AIA indicates that IPR provides an
                                           19   alternative to invalidity declaratory judgment claims and does not provide a basis to
                                           20   justify a stay of a patent owner’s infringement claims, which Landis controls.
                                           21   IV. ARGUMENT
                                           22        The stage of the case (which will resolve the parties’ dispute well before IPR
                                           23   concludes), the low potential for simplification (which is speculative only, and
                                           24   unlikely to substantially reduce the work required of the Court), and high potential
                                           25   for prejudice to DivX (which includes both legal and business potential harm) all
                                           26   weigh against a stay. These “significant factors” alone, and Landis’ more
                                           27   comprehensive directive to “weigh competing interests and maintain an even
                                           28   balance,” counsel against disrupting the current schedule in favor of IPR. Universal
                                                                                          11          Case No. 2:19-cv-1606 (PSG)(DFMx)
                                                                                               DIVX’S RESPONSE TO MOTION TO STAY
                                          Case 2:19-cv-01606-PSG-DFM Document 115 Filed 04/27/20 Page 18 of 33 Page ID
                                                                           #:2193


                                            1   Elecs., 943 F. Supp. 2d at 1030-31; Landis, 299 U.S. at 254-55.
                                            2        A.   Efficiency Does Not Weigh in Favor of a Stay.
                                            3             1.    The Parties Can Best Serve the Court and Promote Judicial
                                            4                   Economy by Advancing the Case on the Established Schedule.
                                            5        The parties can resolve this dispute most efficiently by doing the work
                                            6   according to the Court’s schedule in parallel with Hulu’s IPR proceedings (if
                                            7   instituted). Adhering to the established dates for claim construction (August 31,
                                            8   2020) and trial (April 27, 2021) will promote the efficient use of resources to
                                            9   narrow all disputes for resolution by the Court and the jury. Indeed, the parties and
                                           10   Court already have taken steps to streamline this case and conserve resources fairly,
R OBINS K APLAN LLP




                                           11   through adoption of Patent Local Rules from the Northern District of California,
            A TTORNEYS A T L AW




                                           12   and through the case schedule, which incorporates narrowing measures more
                          L OS A NGELES




                                           13   stringent than even the Patent Local Rules require. Dkt. 87.
                                           14        Precisely due to these efficiency issues, many courts deny stays where, as
                                           15   here, “a trial date has been set.” See Universal Elecs., 943 F. Supp. 2d at 1030-31.3
                                           16   In particular, courts deny requests for stays where trial is set to occur before a final
                                           17   decision at the PTAB. See, e.g., Chrimar Sys., Inc. v. Adtran, Inc., No. 6:15-CV-
                                           18   618, 2016 WL 9225575, at *3 (E.D. Tex. Dec. 9, 2016) (denying motion to stay
                                           19   because the progression of the district court litigation had been “significant” by the
                                           20   time the PTAB had instituted review); see also Carl Zeiss A.G. v. Nikon Corp., No.
                                           21
                                                3
                                           22     See also Hologram USA, Inc. v. Ventana, 3D, LLC, No. 14-cv-09489, 2015 WL
                                                12791513, at *2 (C.D. Cal. Dec. 7, 2015) (“In addition, trial is set to begin on April
                                           23   19, 2016, less than five months away. Defendants didn’t file the IPR petition until
                                           24   November 3, 2015, so the decision by the PTO on whether to institute review may
                                                not issue until May 2016, after the trial date set in this case. Thus, the timing of
                                           25   the IPR petition, in combination with the discovery cut-off and forthcoming trial
                                           26   date in this action, weigh against granting a stay.” (emphasis in original)); Asetek
                                                Holdings, Inc. v. Cooler Master Co., No. 13-CV-00457, 2014 WL 1350813, at *4
                                           27   (N.D. Cal. Apr. 3, 2014); Unifi Sci. Batteries, LLC v. Sony Mobile Commc’ns AB,
                                           28   No. 6:12CV221, 2014 WL 4494479, at *3 (E.D. Tex. Jan. 14, 2014).
                                                                                           12          Case No. 2:19-cv-1606 (PSG)(DFMx)
                                                                                                DIVX’S RESPONSE TO MOTION TO STAY
                                          Case 2:19-cv-01606-PSG-DFM Document 115 Filed 04/27/20 Page 19 of 33 Page ID
                                                                           #:2194


                                            1   2:17-cv-07083, 2018 WL 5081479, at *4 (C.D. Cal. Oct. 16, 2018)) (after denying
                                            2   defendants’ first motion to stay pending IPR because the PTAB had not yet
                                            3   instituted, denying defendants’ second motion because, among other reasons, the
                                            4   case was close to trial). And the PTAB’s analysis does not take precedence over the
                                            5   Court’s—when district court litigation reaches a final judgment before IPR
                                            6   concludes, the IPR results cannot set that judgment aside. Fresenius USA, Inc. v.
                                            7   Baxter Int’l, Inc., 721 F.3d 1330, 1340 (Fed. Cir. 2013) (applying Moffitt v. Garr,
                                            8   66 U.S. 273, 283 (1861)).
                                            9        Here, the stage of the case weighs against a stay. Trial has been set, the fact
                                           10   discovery period is nearly halfway complete, and the parties will make significant
R OBINS K APLAN LLP




                                           11   headway well before institution decisions on the remaining five petitions are due.
            A TTORNEYS A T L AW




                                           12   Indeed, DivX already has taken a significant step to promote efficiency in this
                          L OS A NGELES




                                           13   litigation by selecting 30 total asserted claims, and no more than 5 per asserted
                                           14   patent, for claim construction and trial. This selection reduced the claims for the
                                           15   parties and Court to address by more than half. This is a real, non-speculative
                                           16   demonstration that the parties can efficiently manage the case in this Court and
                                           17   resolve their dispute while conserving resources.
                                           18        Proceeding with this litigation will continue to focus the case, even in the short
                                           19   term. The parties’ claim construction exchanges, negotiations, and filings in May
                                           20   and June are explicitly designed to focus disputes and identify the potentially case-
                                           21   dispositive issues for the Court. Dkt. 87 at 2.4 The parties must negotiate and focus
                                           22
                                                4
                                                  See also Finjan, Inc. v. Check Point Software Techs., Inc., No. 18-cv-02621, 2019
                                           23
                                                WL 955000, at *3, *4 (N.D. Cal. Feb. 27, 2019) (“The overriding principle of the
                                           24   Patent Local Rules is that they are designed to make the parties more efficient, to
                                                streamline the litigation process, and to articulate with specificity the claims and
                                           25
                                                theory of a plaintiff’s infringement claims. . . . [The] purpose of Patent Local Rules
                                           26   [is] to make the litigation process more efficient and discovery more streamlined.”);
                                           27   Huawei Techs., Co. v. Samsung Elecs. Co, Ltd., 340 F. Supp. 3d 934, 945 (N.D.
                                                Cal. 2018) (The Patent Local Rules are “designed to provide structure to discovery
                                           28
                                                                                          13          Case No. 2:19-cv-1606 (PSG)(DFMx)
                                                                                               DIVX’S RESPONSE TO MOTION TO STAY
                                          Case 2:19-cv-01606-PSG-DFM Document 115 Filed 04/27/20 Page 20 of 33 Page ID
                                                                           #:2195


                                            1   their disputes on no more than 15 claim terms for construction by June 11. Id.
                                            2   These efforts will focus the case more quickly and efficiently than even best-case
                                            3   speculation about the outcomes of Hulu’s IPR petitions. The PTAB cannot provide
                                            4   any decision that would simplify the case this summer—even its institution
                                            5   decisions will not come until halfway between now and trial.
                                            6           Hulu’s arguments that “there has been limited document production and no
                                            7   depositions have been taken or scheduled,” Dkt. 113 at 2-3, should not weigh in
                                            8   favor of a stay. To find otherwise would allow—and incentivize—an infringement
                                            9   defendant to manufacture circumstances supporting a stay motion simply by
                                           10   delaying productions and then declaring that “the parties have engaged in very
R OBINS K APLAN LLP




                                           11   limited discovery.” Id. at 6. Here, where Hulu committed its resources to filing six
            A TTORNEYS A T L AW




                                           12   IPRs and a motion to stay but chose not to collect and produce documents and
                          L OS A NGELES




                                           13   witnesses, the fact that discovery remains should weigh against, not in favor of, a
                                           14   stay.
                                           15           Efficiency and judicial economy, therefore, weigh against a stay. True, the
                                           16   parties and the Court will have work to do. Critically, however, they have a plan in
                                           17   place to do it efficiently and on a definite schedule. The parties have agreed to
                                           18   mediate the case with Hon. Jay Gandhi by fall, Dkt. 87 at 4, Dkt. 110, and the
                                           19   streamlining that will occur under the current schedule will best facilitate a
                                           20   productive mediation.
                                           21           DivX recognizes that the Court, parties, and counsel face unprecedented
                                           22   challenges from COVID-19 and the corresponding guidance and restrictions that
                                           23   have disrupted everyday life and routines. But this case, unlike criminal matters and
                                           24   many others that the Court must handle, can proceed largely virtually and maintain
                                           25   its schedule despite these disruptions. DivX also recognizes that the Court will face
                                           26
                                           27   and to enable the parties to move efficiently toward claim construction and the
                                           28   eventual resolution of their dispute.”).
                                                                                           14          Case No. 2:19-cv-1606 (PSG)(DFMx)
                                                                                                DIVX’S RESPONSE TO MOTION TO STAY
                                          Case 2:19-cv-01606-PSG-DFM Document 115 Filed 04/27/20 Page 21 of 33 Page ID
                                                                           #:2196


                                            1   a backlog of cases, particularly trials, when stay-at-home and social distancing
                                            2   restrictions change. DivX respectfully submits that the parties can best serve the
                                            3   Court and ease its busy docket under these circumstances by advancing this case as
                                            4   much as possible and not delaying the case and contributing to the backlog.
                                            5             2.    Hulu Has Offered Only Speculation that the PTAB Will Cancel
                                            6                   Any DivX Claim.
                                            7        Hulu’s claim that its IPR petitions will simplify this case is speculative at best.
                                            8   Only two things are certain at this stage: (1) claims from four of DivX’s seven
                                            9   asserted patents will remain for claim construction and trial regardless of the IPR
                                           10   outcomes, because Hulu has not challenged them (including one patent not
R OBINS K APLAN LLP




                                           11   challenged at all); and (2) the parties can resolve this entire dispute well before
            A TTORNEYS A T L AW




                                           12   resolution of Hulu’s IPR proceedings on the Court’s current schedule.
                          L OS A NGELES




                                           13        As an initial matter, the PTAB has not yet instituted five of Hulu’s six
                                           14   petitions. Many courts deny requests for stays before the PTAB has instituted IPR
                                           15   proceedings, due to the purely speculative nature of potential simplification. See
                                           16   DMF, Inc. v. AMP Plus, Inc., No. 2:18-cv-07090, 2019 U.S. Dist. LEXIS 118464,
                                           17   at *1 (C.D. Cal. July 12, 2019) (“The Court will not entertain any motions to stay
                                           18   the case until the PTAB has granted defendants’ IPR petition.”); Polaris
                                           19   Innovations Ltd. v. Kingston Tech. Co., Inc., No. SA16-cv-00300, 2016 WL
                                           20   7496740, at *2 (C.D. Cal. Nov. 17, 2016) (denying motion to stay under the
                                           21   “totality of the circumstances” because IPR not yet instituted); Drink Tanks Corp.
                                           22   v. GrowlerWerks, Inc., No. 3:16-CV-410, 2016 WL 3844209, at *4 (D. Or. July 15,
                                           23   2016) (noting that “courts deny a motion to stay as premature if the PTO has not yet
                                           24   granted a petition for review” and that this “approach appears to be the one chosen
                                           25   by the majority of courts that have considered the issue”).
                                           26        Hulu has not offered any evidence of likelihood of success in IPR. Instead, it
                                           27   describes only “the possibility that [the challenged] claims would be completely
                                           28   resolved” and asserts, without support, that “likely the majority” of the patents-in-
                                                                                          15          Case No. 2:19-cv-1606 (PSG)(DFMx)
                                                                                               DIVX’S RESPONSE TO MOTION TO STAY
                                          Case 2:19-cv-01606-PSG-DFM Document 115 Filed 04/27/20 Page 22 of 33 Page ID
                                                                           #:2197


                                            1   suit “may not need to move forward in litigation at all.” Dkt. 113 at 8. These
                                            2   arguments are not evidence demonstrating a likelihood of simplification. From
                                            3   DivX’s perspective, the alleged prior art asserted by Hulu in its IPR petitions relates
                                            4   to different technologies and different challenges than what DivX’s inventors faced
                                            5   in creating the claimed inventions, and therefore DivX expects that the PTAB will
                                            6   not institute or cancel the majority of challenged claims.
                                            7           Regardless of which party’s subjective evaluation of Hulu’s IPR petitions is
                                            8   correct, baseline statistics from the PTAB—the only data currently available to
                                            9   evaluate the likelihood of simplification—indicate that IPR petitioners succeed far
                                           10   less often than Hulu suggests. Through March 2020, the PTAB has denied
R OBINS K APLAN LLP




                                           11   institution in 34.5% of all institution decisions. PTAB Trial Statistics, Mar. 2020, at
            A TTORNEYS A T L AW




                                           12   10 (Fahrenkrog Decl. Ex. 2). The average likelihood that the PTAB would institute
                          L OS A NGELES




                                           13   all five remaining Hulu IPR petitions therefore is only 12.06%. Fahrenkrog Decl.
                                           14   ¶ 18.
                                           15           Further, of instituted claims that reach a final written decision, the PTAB has
                                           16   found at least some claims patentable about 38% of the time. PTAB Trial Statistics,
                                           17   Mar. 2020, at 11 (Fahrenkrog Decl. Ex. 2). Together, these statistics (which exclude
                                           18   settlements) indicate that patents have emerged from IPR with claims preserved in
                                           19   68.6% of challenges (4,282 of 6,243 IPRs resolved at either institution or final
                                           20   written decision). Id.
                                           21           Applying these baseline statistics indicates that, contrary to Hulu’s claim, Dkt.
                                           22   113 at 8, “likely the majority” of DivX’s asserted patents will not be canceled in
                                           23   IPR. Historical statistics about other IPR outcomes, of course, cannot predict the
                                           24   outcomes of Hulu’s IPRs in this case. As Hulu is confident in its IPR petitions,
                                           25   DivX is likewise confident that it will prevail and that the PTAB will deny
                                           26   institution or uphold DivX’s claims. The potential for simplification remains purely
                                           27   speculative at this point; this factor is no more than neutral in favor of a stay.
                                           28   Instead, the best inference that can be drawn is that IPR will not significantly
                                                                                            16          Case No. 2:19-cv-1606 (PSG)(DFMx)
                                                                                                 DIVX’S RESPONSE TO MOTION TO STAY
                                          Case 2:19-cv-01606-PSG-DFM Document 115 Filed 04/27/20 Page 23 of 33 Page ID
                                                                           #:2198


                                            1   simplify this case, weighing against a stay.
                                            2        In addition, the piecemeal, hypothetical simplification that could result from
                                            3   IPR likely will not reduce the work in this litigation even if the PTAB cancels
                                            4   claims, because the parties and Court will then need to sort out the effects of the
                                            5   PTAB’s decisions, establish a new case schedule, and take additional discovery to
                                            6   address the time that elapses during a stay. Moreover, if claims are canceled, DivX
                                            7   may request the opportunity to amend its narrowed claim set to include non-
                                            8   canceled claims. See Corel Software, LLC v. Microsoft Corp., No. 2:15-CV-00528,
                                            9   2018 WL 5792323, at *2-3 (D. Utah Nov. 5, 2018) (allowing amendment of
                                           10   infringement contentions to substitute non-canceled claims for claims canceled in
R OBINS K APLAN LLP




                                           11   IPR).
            A TTORNEYS A T L AW




                                           12        Proceeding with this litigation now will best serve and reduce “economy of
                          L OS A NGELES




                                           13   time and effort for [the Court], for counsel, and for litigants.” Landis, 299 U.S. at
                                           14   254. The detailed, established case management plan bought into by both parties
                                           15   and designed to promote efficiency weighs against putting that plan on ice in favor
                                           16   of other proceedings that offer no certainty other than that the parties will return to
                                           17   this Court to complete litigation of at least the unchallenged claims.
                                           18              3.   The Potential for Estoppel Does Not Justify a Stay.
                                           19        IPR can sometimes act as a “substitute” for district court invalidity
                                           20   counterclaims only as an all-or-nothing proposition. Here, it is not. First, several
                                           21   claims from four patents will remain even if DivX loses on all IPRs. Second, if
                                           22   DivX prevails in IPR, then Hulu should not have the opportunity to pursue
                                           23   invalidity a second time in this Court after full IPR proceedings. Yet, Hulu does not
                                           24   address the practical effects of estoppel if its IPR petitions do not succeed, instead
                                           25   asserting only that “Hulu would barred from offering invalidity grounds that it
                                           26   raised or reasonably could have raised in the IPR proceeding,” without explaining
                                           27   how, if at all, estoppel will simplify trial in this case. Dkt. 113 at 9.
                                           28        Hulu’s ambiguous statement indicates that it will attempt to litigate additional
                                                                                            17          Case No. 2:19-cv-1606 (PSG)(DFMx)
                                                                                                 DIVX’S RESPONSE TO MOTION TO STAY
                                          Case 2:19-cv-01606-PSG-DFM Document 115 Filed 04/27/20 Page 24 of 33 Page ID
                                                                           #:2199


                                            1   invalidity issues in this Court if DivX prevails in IPR. This demonstrates a
                                            2   significant disparity: only the patent owner faces the possibility of losing its district
                                            3   court claims due to an IPR outcome, while the accused infringer attempts to raise
                                            4   different invalidity attacks on the patents in the PTAB and in Court. This disparity
                                            5   demonstrates the unfairness of staying this litigation in favor of IPR.
                                            6        The potential for estoppel, therefore, does not provide any more than
                                            7   speculation for simplifying this matter for trial. Instead, a stay will allow Hulu
                                            8   multiple chances to challenge DivX’s patents in different forums.
                                            9        B.   Potential Damage and Unfairness to DivX Weigh Against a Stay.
                                           10        Imposing a stay may cause damage, unfairness, and prejudice to DivX’s
R OBINS K APLAN LLP




                                           11   ability to defend against Hulu’s challenges to its patents and to its ongoing business
            A TTORNEYS A T L AW




                                           12   operations. The evaluation of “damage” or “prejudice” in the stay analysis must
                          L OS A NGELES




                                           13   extend to a variety of circumstances under the Supreme Court’s mandates to “weigh
                                           14   competing interests and maintain an even balance” and evaluate whether “even a
                                           15   fair possibility” exists “that the stay . . . will work damage to some one else.”
                                           16   Landis, 299 U.S. at 254-55.
                                           17        Thus, neither the Supreme Court nor the Ninth Circuit has narrowed the scope
                                           18   of potential damage, unfairness, or prejudice to the examples that Hulu identifies:
                                           19   disputes between competitors, “dilatory motives or tactics,” or the insufficiency of
                                           20   monetary damages or other requirements of irreparable harm. See Dkt. 113 at 10-
                                           21   13. Instead, prejudice can arise in disputes between non-competitors involving only
                                           22   past damages for past harm. Dependable involved an insurer and insured and denial
                                           23   of a $245,000 claim, without any ongoing, and certainly not irreparable, harm. 498
                                           24   F.3d at 1062-63. Leyva required evaluation of “the fairest course for the parties” in
                                           25   a dispute over past unpaid wages. 593 F.3d at 863.
                                           26        Hulu has not offered authority to deviate from the Supreme Court’s direction
                                           27   on the scope of the inquiry required when considering a stay. Indeed, the mere
                                           28   filing of IPR petitions and a motion to stay should not, under any fairness standard,
                                                                                           18          Case No. 2:19-cv-1606 (PSG)(DFMx)
                                                                                                DIVX’S RESPONSE TO MOTION TO STAY
                                          Case 2:19-cv-01606-PSG-DFM Document 115 Filed 04/27/20 Page 25 of 33 Page ID
                                                                           #:2200


                                            1   shift the burden to the non-movant to establish irreparable harm for its first-filed
                                            2   case to proceed. Consistent with this principle, district courts have recognized the
                                            3   prejudice inherent in delaying a patent owner’s enforcement of its rights and found
                                            4   that it weighs against staying litigation, because the patent owner has an “interest in
                                            5   timely enforcement of a patent.” Network-1 Sec. Sols., Inc. v. Alcatel-Lucent USA
                                            6   Inc., No. 6:11CV492, 2015 WL 11439060, at *5 (E.D. Tex. Jan. 5, 2015); see also
                                            7   Unifi Sci. Batteries, LLC, 2014 WL 4494479, at *2; ThinkOptics, Inc. v. Nintendo
                                            8   of Am., Inc., No. 6:11-CV-455, 2014 WL 4477400, at *1 (E.D. Tex. Feb. 27, 2014);
                                            9   Invensys Sys., Inc. v. Emerson Elec. Co., No. 6:12-CV-00799, 2014 WL 4477393,
                                           10   at *2 (E.D. Tex. July 25, 2014).
R OBINS K APLAN LLP




                                           11        Together these cases, even those that address factual scenarios and causes of
            A TTORNEYS A T L AW




                                           12   action different than the present matter, establish the principle that all aspects of
                          L OS A NGELES




                                           13   fairness to both parties should be considered in the stay analysis. The specific facts
                                           14   of this matter indicate at least two ways that a stay may cause damage to DivX (in
                                           15   addition to prioritizing Hulu’s later-filed IPR petitions over DivX’s first-filed
                                           16   infringement case): it may impede DivX’s licensing business, and it may preclude
                                           17   DivX from a full and fair opportunity to defend its patents with objective
                                           18   considerations of non-obviousness.
                                           19             1.    Delaying DivX’s Infringement Case May Cause Damage to
                                           20                   DivX’s Licensing Business.
                                           21        Delaying DivX’s enforcement of its patent rights will cause damage to DivX’s
                                           22   technology licensing business. Egnatios Decl. ¶ 2. Since 2001, DivX has licensed
                                           23   source code, software, and other technology deliverables to a variety of companies
                                           24   participating in the digital video industry ecosystems, including hundreds of
                                           25   consumer electronics companies that certify playback devices for use with DivX’s
                                           26   proprietary video file and encoding formats. Id. ¶ 3. DivX depends on revenues
                                           27   from technology licensing for its ongoing business, and indeed generates the
                                           28   significant majority of its revenues from technology licensing. Id. ¶ 4. In licensing
                                                                                           19          Case No. 2:19-cv-1606 (PSG)(DFMx)
                                                                                                DIVX’S RESPONSE TO MOTION TO STAY
                                          Case 2:19-cv-01606-PSG-DFM Document 115 Filed 04/27/20 Page 26 of 33 Page ID
                                                                           #:2201


                                            1   negotiations, DivX has communicated to its licensees that it has protected its
                                            2   technologies with a robust patent portfolio. Id. ¶ 5.
                                            3        Delay of DivX’s efforts to enforce its rights against unlicensed users of
                                            4   infringing technology, like Hulu, may incentivize DivX’s existing technology
                                            5   licensees to “wait and see” about the result of this matter instead of negotiating a
                                            6   renewal. The same concern applies to prospective licensees. Id. Further, monetary
                                            7   damages in this case will not compensate DivX for this harm caused by the
                                            8   influence of delay on third parties’ licensing decisions.
                                            9        Recently, several significant DivX technology licensees have dropped “out of
                                           10   license” and not renewed as they have in the past, even though DivX believes that
R OBINS K APLAN LLP




                                           11   these ex-licensees continue to use DivX’s technology. Id. ¶ 6 These former
            A TTORNEYS A T L AW




                                           12   licensees include several top consumer electronics brands, representing about 30%
                          L OS A NGELES




                                           13   of global television sales, based on 2019 sales estimates. Id. The former licensees
                                           14   also include integrated circuit manufacturers that supply several significant
                                           15   downstream markets, including mobile and in-car displays. Id.
                                           16        DivX’s licensing business depends on its ability to enforce rights promptly
                                           17   when another entity violates them, as DivX contends Hulu has here. DivX’s
                                           18   licensees of course do not make explicit that they may wait on the result on this
                                           19   litigation before renewing a license. Id. ¶ 7. The recent change in behavior from
                                           20   DivX’s licensees provides an example of the type of damage to DivX’s business
                                           21   that will ensue if the litigation is delayed, id. ¶ 8, and thus prejudice to DivX.
                                           22             2.    This Court Is the Better Venue for Fulsome Discovery Relating
                                           23                   to Non-Obviousness.
                                           24        The limited discovery available to DivX in IPR, as compared to the district
                                           25   court, may preclude DivX from fully discovering and litigating objective
                                           26   considerations of non-obviousness in any forum. Only this Court, not the PTAB,
                                           27   can provide the most fulsome vetting of DivX’s and Hulu’s disputes relating to
                                           28   validity. The inability of the patent owner to fully defend the validity of its patent
                                                                                           20          Case No. 2:19-cv-1606 (PSG)(DFMx)
                                                                                                DIVX’S RESPONSE TO MOTION TO STAY
                                          Case 2:19-cv-01606-PSG-DFM Document 115 Filed 04/27/20 Page 27 of 33 Page ID
                                                                           #:2202


                                            1   claims in the USPTO—and, if it loses there, in federal court as well—justifies
                                            2   denying a stay. See Slip Track Sys., Inc. v. Metal Lite, Inc., 159 F.3d 1337, 1338-40
                                            3   (Fed. Cir. 1998) (reversing stay of district court litigation where patent owner could
                                            4   defend the priority of its invention only in district court and not in parallel USPTO
                                            5   reexamination proceeding). The differences in the forums’ discovery standards at
                                            6   least raise the possibility that DivX will suffer prejudice if this case is stayed.
                                            7        In an obviousness analysis, “objective considerations of non-obviousness must
                                            8   be considered in every case.” WBIP, LLC v. Kohler Co., 829 F.3d 1317, 1328 (Fed.
                                            9   Cir. 2016) (emphasis original). Hulu has asserted obviousness under § 103 against
                                           10   all the DivX claims challenged in IPR. 5
R OBINS K APLAN LLP




                                           11        Unlike this Court, the PTAB does not, however, allow routine discovery into
            A TTORNEYS A T L AW




                                           12   objective considerations of non-obviousness. 37 C.F.R. § 42.51(b)(1) (enumerating
                          L OS A NGELES




                                           13   “Routine discovery” categories). To obtain discovery over the producing party’s
                                           14   objection, the patent owner “must show that such additional discovery is in the
                                           15   interests of justice.” 37 C.F.R. § 42.51(b)(2). The “interests of justice” impose a
                                           16   higher standard than relevance and admissibility. Garmin Int’l, Inc. v. Cuozzo
                                           17   Speed Techs. LLC, IPR2012-00001, Paper No. 26, at 6-7 (PTAB Mar. 5, 2013)
                                           18   (denying Patent Owner’s motion for additional discovery to rebut obviousness).
                                           19        The PTAB, therefore, may not afford DivX a full and fair opportunity to
                                           20   develop its case for objective considerations of non-obviousness. Indeed, the PTAB
                                           21   has made explicit that “in inter partes review, discovery is limited as compared to
                                           22   that available in district court litigation.” Id. at 5.
                                           23        In contrast, discovery under the Federal Rules will allow DivX a fair
                                           24   opportunity to fully develop its case here. Hulu is one of the world’s leading video
                                           25   streaming providers, and it has adopted each of DivX’s video streaming and
                                           26
                                           27   5
                                                 Hulu asserted anticipation against ’651 claims 1, 17, and 18, but the PTAB
                                           28   declined to institute on that ground.
                                                                                             21          Case No. 2:19-cv-1606 (PSG)(DFMx)
                                                                                                  DIVX’S RESPONSE TO MOTION TO STAY
                                          Case 2:19-cv-01606-PSG-DFM Document 115 Filed 04/27/20 Page 28 of 33 Page ID
                                                                           #:2203


                                            1   security inventions, as DivX set forth in detail in more than 900 pages of
                                            2   infringement contentions. Fahrenkrog Decl. ¶ 13. It very likely possesses
                                            3   documents explaining why it adopted the technologies that practice DivX’s
                                            4   inventions, and those documents will bear directly on objective considerations of
                                            5   non-obviousness. DivX requested discovery about objective considerations
                                            6   immediately after the parties began their Rule 26(f) negotiations on December 20,
                                            7   2019. Id. ¶ 12.
                                            8        DivX will present its own evidence of objective considerations of non-
                                            9   obviousness, for example, based on the success of its own products incorporating
                                           10   the claimed inventions. To present a complete picture, however, DivX should have
R OBINS K APLAN LLP




                                           11   the opportunity to also present evidence from Hulu, which has enjoyed tremendous
            A TTORNEYS A T L AW




                                           12   (and growing) success from the use of DivX’s inventions.
                          L OS A NGELES




                                           13        The most discovery on objective considerations that the PTAB has allowed, to
                                           14   DivX’s knowledge, extends only to testimony and exhibits already presented by the
                                           15   IPR petitioner in underlying litigation. Taylor Made Golf Co., Inc. v. Parsons
                                           16   Xtreme Golf, LLC, IPR2018-00675, Paper No. 35 (PTAB Dec. 20, 2018) (granting
                                           17   patent owner’s motion for additional discovery). In short, because Hulu has
                                           18   produced only a few documents in litigation, if the Court stays the case, DivX
                                           19   likely cannot get them in the PTAB.
                                           20        The potential that the PTAB’s limited discovery rules will inhibit DivX’s
                                           21   discovery of evidence demonstrating objective considerations at least indicates “a
                                           22   ‘fair possibility’ that the stay will ‘work damage’” and cause damage, unfairness,
                                           23   and prejudice to DivX by at the least allowing Hulu a tactical advantage and by
                                           24   potentially entirely denying DivX its day in Court on this issue. Dependable, 498
                                           25   F.3d at 1066 (quoting Landis, 299 U.S. at 255).
                                           26             3.      Hulu Will Not Suffer Any Hardship from Proceeding with
                                           27                     Litigation and IPR in Parallel.
                                           28        Hulu has not identified any hardship from proceeding with this litigation in
                                                                                          22          Case No. 2:19-cv-1606 (PSG)(DFMx)
                                                                                               DIVX’S RESPONSE TO MOTION TO STAY
                                          Case 2:19-cv-01606-PSG-DFM Document 115 Filed 04/27/20 Page 29 of 33 Page ID
                                                                           #:2204


                                            1   parallel with IPR. Landis and Dependable demand some showing of hardship to
                                            2   Hulu to offset the potential damage, unfairness, and prejudice that DivX could
                                            3   experience as a result of delaying its infringement claim. Landis, 299 U.S. at 255;
                                            4   Dependable, 498 F.3d at 1066. Hulu has offered none. Hulu has the resources to
                                            5   litigate this case on the Court’s current schedule. Hulu has chosen to multiply the
                                            6   proceedings, and the mere obligation to defend against a claim in the federal courts
                                            7   in parallel with another proceeding is not hardship. Lockyer, 398 F.3d at 1112.
                                            8                                         *    *      *
                                            9        Balancing the potential for prejudice to DivX against the absence of any
                                           10   hardship to Hulu, “the fairest course for the parties” (Leyva, 593 F.2d at 863) and
R OBINS K APLAN LLP




                                           11   an “even balance” of “competing interests” (Landis, 299 U.S. at 254-55)
            A TTORNEYS A T L AW




                                           12   demonstrate that DivX’s infringement claims should proceed without a stay.
                          L OS A NGELES




                                           13   V.   THE TOTALITY OF THE CIRCUMSTANCES WEIGHS AGAINST A
                                           14        STAY.
                                           15        The totality of the circumstances and an “even balance” of “competing
                                           16   interests” does not support a stay.
                                           17        • The stage of the case weighs against a stay. The Court and the parties have
                                           18           established claim construction and trial dates. Hulu never said anything
                                           19           about staying the case, and it filed the majority of its petitions at the end of
                                           20           the statutory period, after the parties and Court agreed on the schedule.
                                           21           Significant work has occurred in DivX’s preparation of infringement
                                           22           contentions. Concrete simplification has occurred through DivX’s selection
                                           23           of 30 claims for claim construction and trial. More streamlining and
                                           24           simplification will occur in the coming weeks through claim construction
                                           25           exchanges and filings. Work remains, but a plan is in place. This factor
                                           26           weighs against a stay.
                                           27        • The potential for simplification is speculative and doubtful, and it weighs
                                           28           against a stay. IPR has not been instituted on five of Hulu’s six petitions.
                                                                                          23          Case No. 2:19-cv-1606 (PSG)(DFMx)
                                                                                               DIVX’S RESPONSE TO MOTION TO STAY
                                          Case 2:19-cv-01606-PSG-DFM Document 115 Filed 04/27/20 Page 30 of 33 Page ID
                                                                           #:2205


                                            1           Statistics show that 68.6% of IPR petitions resolved on the merits at
                                            2           institution or final written decisions result in challenged patents emerging
                                            3           with claims upheld. And at a minimum, claims from four of DivX’s seven
                                            4           asserted patents will remain for claim construction and trial because Hulu
                                            5           has not challenged them in IPR. These clams account for 8 of the 30 claims
                                            6           DivX has selected going forward. Speculation that contradicts statistics
                                            7           cannot weigh in favor of a stay. The established case plan and schedule
                                            8           here present a far more concrete likelihood of comprehensive simplification
                                            9           and resolution of this matter, as demonstrated for example by DivX’s claim
                                           10           selections. For this reason, the PTAB has discretion to deny institution of
R OBINS K APLAN LLP




                                           11           IPR based on the Court’s schedule and trial date.
            A TTORNEYS A T L AW




                                           12        • The potential for damage, unfairness, and prejudice to DivX weighs
                          L OS A NGELES




                                           13           against a stay. Differing discovery standards in the PTAB may not allow
                                           14           DivX access to evidence of objective considerations of non-obviousness
                                           15           that it could obtain from Hulu under the Rules in this Court. If Hulu
                                           16           prevails in IPR, this discrepancy could put DivX entirely out of Court on
                                           17           this critical issue. DivX has observed some indication that delay of its
                                           18           infringement claims may affect its ability to conduct its technology
                                           19           licensing business.
                                           20        • The absence of any hardship or inequity to Hulu weighs against a stay.
                                           21           Defending a claim is not hardship. Hulu has not offered anything else to
                                           22           offset the potential damage to DivX from a stay. It would be fundamentally
                                           23           unfair to impede DivX’s first-filed infringement claims simply because
                                           24           Hulu has chosen to multiply proceedings.
                                           25        DivX, therefore, respectfully requests that the Court deny Hulu’s motion to stay
                                           26   and allow DivX’s case to proceed on the established schedule. In the alternative,
                                           27   DivX requests the opportunity to proceed with those patents and claims that Hulu has
                                           28   not challenged in IPR. If oral argument will assist the Court, DivX will appear
                                                                                         24          Case No. 2:19-cv-1606 (PSG)(DFMx)
                                                                                              DIVX’S RESPONSE TO MOTION TO STAY
                                          Case 2:19-cv-01606-PSG-DFM Document 115 Filed 04/27/20 Page 31 of 33 Page ID
                                                                           #:2206


                                            1   through whatever medium (telephone, video) the Court prefers.
                                            2
                                            3
                                            4
                                            5
                                            6
                                            7
                                            8
                                            9
                                           10
R OBINS K APLAN LLP




                                           11
            A TTORNEYS A T L AW




                                           12
                          L OS A NGELES




                                           13
                                           14
                                           15
                                           16
                                           17
                                           18
                                           19
                                           20
                                           21
                                           22
                                           23
                                           24
                                           25
                                           26
                                           27
                                           28
                                                                                       25          Case No. 2:19-cv-1606 (PSG)(DFMx)
                                                                                            DIVX’S RESPONSE TO MOTION TO STAY
                                          Case 2:19-cv-01606-PSG-DFM Document 115 Filed 04/27/20 Page 32 of 33 Page ID
                                                                           #:2207


                                            1   Dated: April 27, 2020            Respectfully submitted,
                                            2
                                            3                                    ROBINS KAPLAN LLP

                                            4
                                                                                 By: s/ Aaron R. Fahrenkrog
                                            5                                        Aaron R. Fahrenkrog
                                            6
                                                                                 Roman M. Silberfeld, SBN 62783
                                            7                                    RSilberfeld@RobinsKaplan.com
                                            8                                    Daniel L. Allender, SBN 264651
                                                                                 DAllender@RobinsKaplan.com
                                            9                                    ROBINS KAPLAN LLP
                                           10                                    2049 Century Park East, Suite 3400
                                                                                 Los Angeles, CA 90067
R OBINS K APLAN LLP




                                           11                                    Telephone: (310) 552-0130
            A TTORNEYS A T L AW




                                           12                                    Facsimile: (310) 229-5800
                          L OS A NGELES




                                           13                                    Christopher A. Seidl (pro hac vice)
                                           14                                    CSeidl@RobinsKaplan.com
                                                                                 Aaron R. Fahrenkrog (pro hac vice)
                                           15                                    AFahrenkrog@RobinsKaplan.com
                                           16                                    Bryan J. Mechell (pro hac vice)
                                                                                 BMechell@RobinsKaplan.com
                                           17                                    William E. Manske (pro hac vice)
                                           18                                    WManske@RobinsKaplan.com
                                                                                 Shui Li (pro hac vice)
                                           19                                    SLi@RobinsKaplan.com
                                           20                                    Emily J. Tremblay (pro hac vice)
                                                                                 ETremblay@RobinsKaplan.com
                                           21                                    Rajin Singh Olson (pro hac vice)
                                           22                                    ROlson@RobinsKaplan.com
                                                                                 Mary Pheng (pro hac vice)
                                           23                                    MPheng@RobinsKaplan.com
                                           24                                    ROBINS KAPLAN LLP
                                                                                 800 LaSalle Avenue, Suite 2800
                                           25                                    Minneapolis, MN 55402
                                           26                                    Telephone: (612) 349-8500
                                                                                 Facsimile: (612) 339-4181
                                           27
                                           28                                    Christine Yun Sauer, SBN 314307
                                                                                    26          Case No. 2:19-cv-1606 (PSG)(DFMx)
                                                                                         DIVX’S RESPONSE TO MOTION TO STAY
                                          Case 2:19-cv-01606-PSG-DFM Document 115 Filed 04/27/20 Page 33 of 33 Page ID
                                                                           #:2208


                                            1                                    CYunSauer@RobinsKaplan.com
                                            2                                    ROBINS KAPLAN LLP
                                                                                 2440 West El Camino Real, Suite 100
                                            3                                    Mountain View, CA 94040
                                            4                                    Telephone: (650) 784-4040
                                                                                 Facsimile: (650) 784-4041
                                            5
                                            6                                    David M. Stein, SBN 198256
                                                                                 dstein@ggtriallaw.com
                                            7                                    GREENBERG GROSS LLP
                                            8                                    650 Town Center Drive, Suite 1700
                                                                                 Costa Mesa, CA 92626
                                            9                                    Telephone: (949) 383-2800
                                           10                                    Facsimile: (949) 383-2801
R OBINS K APLAN LLP




                                           11                                    ATTORNEYS FOR PLAINTIFF
            A TTORNEYS A T L AW




                                                                                 DIVX, LLC
                                           12
                          L OS A NGELES




                                           13
                                           14
                                           15
                                           16
                                           17
                                           18
                                           19
                                           20
                                           21
                                           22
                                           23
                                           24
                                           25
                                           26
                                           27
                                           28
                                                                                    27          Case No. 2:19-cv-1606 (PSG)(DFMx)
                                                                                         DIVX’S RESPONSE TO MOTION TO STAY
